Citation Nr: 1708326	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 21, 2011, from July 1, 2011, to June 4, 2013, and October 1, 2013, to December 4, 2013, and in excess of 30 percent from February 1, 2015, for the service-connected left knee disability, to include extensions of temporary total ratings.

2.  Entitlement to an initial rating in excess of 10 percent prior to December 7, 2012, and in excess of 10 percent from April 1, 2013, for right knee disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to the service-connected knee disabilities (TDIU) prior to May 1, 2016.

REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The claims were remanded by the Board to the RO in July 2015.  During that time, the RO granted a temporary total rating for the right knee from March 18, 2015, followed by a 60 percent rating for that knee as of May 1, 2016.  Also granted was a 60 percent rating for the left knee from January 1, 2016, and TDIU from May 1, 2016.  The claims have been returned to the Board.  

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.


FINDING OF FACT

In March 2017, the Board received information from the Social Security Administration data base indicating that the Veteran had died in October 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 

						[CONTINUED ON NEXT PAGE]



ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


